Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 1 of 8 Page ID #:43


 1 DAVIS WRIGHT TREMAINE LLP
   Mary H. Haas(State Bar No. 149770)
 2  maryhaas@dwt.com
   Heather F. Canner (State Bar No. 292837)
 3
    heathercanner@dwt.com
 4 865 South Figueroa Street, Suite 2400
   Los Angeles, California 90017-2566
 5
   Telephone: (213) 633-6800
 6 Facsimile: (213) 633-6899
 7
   Attorneys for Defendants
 8 SUTTEL & HAMMER, APC; ERIN E.
   PATTERSON; KEVIN A. HOANG;
 9 JASON W. TANG
10
                           UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12
13
     ANTHONY L. FRANCHITTO,                   Case No. 2:19-cv-04557-R-MRW
14
                           Plaintiff,         DEFENDANTS’ ANSWER TO
15                                            COMPLAINT
          vs.
16
   SUTTELL AND HAMMER, APC;
17 ERIN E. PATTERSON; KEVIN A.                Action Filed: May 24, 2019
   HOANG; and JASON W. TANG,
18
                   Defendants.
19
20
21
22
23
24
25
26
27
28


     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 2 of 8 Page ID #:44


 1         Defendants Suttell & Hammer, APC, Erin E. Patterson, Kevin A. Hoang, and
 2 Jason W. Tang (“Defendants”), answering for themselves and no others, in response
 3 to the Complaint (“Complaint”) filed by plaintiff Anthony L. Franchitto
 4 (“Plaintiff”), alleges as follows:
 5               Answering paragraph 1 of the Complaint, Defendants admit that
 6 Plaintiff is asserting claims under the Fair Debt Collection Practices Act
 7 (“FDCPA”) against Defendants. Except as expressly stated, Defendants deny the
 8 remaining allegations in paragraph 1 of the Complaint.
 9               Answering paragraph 2, Defendants do not contest jurisdiction.
10               Defendants are without knowledge or information sufficient to form a
11 belief as to the truth or falsity of the allegations in paragraph 3 of the Complaint and
12 therefore deny them.
13               Defendants deny the allegations in paragraph 4 of the Complaint.
14               Defendants are without knowledge or information sufficient to form a
15 belief as to the truth or falsity of the allegations in paragraph 5 of the Complaint and
16 therefore deny them.
17               Defendants are without knowledge or information sufficient to form a
18 belief as to the truth or falsity of the allegations in paragraph 6 of the Complaint and
19 therefore deny them.
20               Defendants are without knowledge or information sufficient to form a
21 belief as to the truth or falsity of the allegations in paragraph 7 of the Complaint and
22 therefore deny them.
23               Defendants deny the allegations in paragraph 8 of the Complaint.
24               Defendants are without knowledge or information sufficient to form a
25 belief as to the truth or falsity of the allegations in paragraph 9 of the Complaint and
26 therefore deny them.
27               Defendants deny the allegations in paragraph 10 of the Complaint.
28

                                              1
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 3 of 8 Page ID #:45


 1               Defendants are without knowledge or information sufficient to form a
 2 belief as to the truth or falsity of the allegations in paragraph 11 of the Complaint
 3 and therefore deny them.
 4               Defendants deny the allegations in paragraph 12 of the Complaint.
 5               Defendants are without knowledge or information sufficient to form a
 6 belief as to the truth or falsity of the allegations in paragraph 13 of the Complaint
 7 and therefore deny them.
 8               Defendants are without knowledge or information sufficient to form a
 9 belief as to the truth or falsity of the allegations in paragraph 14 of the Complaint
10 and therefore deny them.
11               Defendants deny the allegations in paragraph 15 of the Complaint.
12               Defendants are without knowledge or information sufficient to form a
13 belief as to the truth or falsity of the allegations in paragraph 16 of the Complaint
14 and therefore deny them.
15               Answering paragraph 17, Defendants admit that the docket in Case No.
16 18CHLC08188 in California Superior Court reflects that Anthony Franchitto was
17 served with a Summons and Complaint in that case on April 25, 2018. Except as
18 expressly stated, Defendants deny the remaining allegations in paragraph 17 of the
19 Complaint.
20               Answering paragraph 18, Defendants admit that the docket in Case No.
21 18CHLC08188 in California Superior Court reflects that on May 10, 2018, Anthony
22 Louis Franchitto filed an “Answer and Affirmative Defenses to Plaintiff’s
23 Complaint” in that case. Except as expressly stated, Defendants deny the remaining
24 allegations in paragraph 18 of the Complaint.
25               Answering paragraphs 19 through 22, Defendants are without
26 knowledge or information sufficient to form a belief as to the truth or falsity of the
27 allegations in paragraphs 19 through 22 of the Complaint and therefore deny them.
28

                                              2
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 4 of 8 Page ID #:46


 1               Answering paragraph 23, Defendants admit that the docket in Case No.
 2 18CHLC08188 in California Superior Court reflects that on November 27, 2018,
 3 Anthony Franchitto filed a “Motion to Compel” in that case. Except as expressly
 4 stated, Defendants deny the remaining allegations in paragraph 23 of the Complaint.
 5               Answering paragraphs 24, Defendants are without knowledge or
 6 information sufficient to form a belief as to the truth or falsity of the allegations in
 7 paragraph 24 of the Complaint and therefore deny them.
 8               Answering paragraph 25, Defendants admit that the docket in Case No.
 9 18CHLC08188 in California Superior Court reflects that on January 8, 2019, Bank
10 of America, N.A. filed a document titled “Opposition to Defendant’s Motion to
11 Compel Responses to Requests for Interrogatories, Set Two and Requests for
12 Sanctions” in that case. Except as expressly stated, Defendants deny the remaining
13 allegations in paragraph 25 of the Complaint.
14               Answering paragraph 26, Defendants admit that the docket in Case No.
15 18CHLC08188 in California Superior Court reflects that on January 11, 2019, the
16 court held a hearing on a motion to compel. Except as expressly stated, Defendants
17 deny the remaining allegations in paragraph 26 of the Complaint.
18               Answering paragraphs 27 through 29, Defendants are without
19 knowledge or information sufficient to form a belief as to the truth or falsity of the
20 allegations in paragraphs 27 through 29 of the Complaint and therefore deny them.
21               Defendants deny the allegations in paragraph 30 of the Complaint.
22               Answering paragraph 31, Defendants incorporate by reference their
23 responses to paragraphs 1 through 30.
24               Defendants deny the allegations in paragraphs 32 through 34.
25               Answering paragraph 35, Defendants deny that Plaintiff is entitled to
26 any of the relief requested in paragraph 35, and on that basis deny the allegations
27 therein.
28

                                               3
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 5 of 8 Page ID #:47


 1              Answering paragraph 36, Defendants incorporate by reference their
 2 responses to paragraphs 1 through 30.
 3              Defendants deny the allegations in paragraphs 37 through 39.
 4              Answering paragraph 40, Defendants deny that Plaintiff is entitled to
 5 any of the relief requested in paragraph 40, and on that basis deny the allegations
 6 therein.
 7              Answering paragraph 41, Defendants incorporate by reference their
 8 responses to paragraphs 1 through 30.
 9              Defendants deny the allegations in paragraphs 42 through 44.
10              Answering paragraph 45, Defendants deny that Plaintiff is entitled to
11 any of the relief requested in paragraph 45, and on that basis deny the allegations
12 therein.
13              Answering paragraph 46, Defendants incorporate by reference their
14 responses to paragraphs 1 through 30.
15              Defendants deny the allegations in paragraphs 47 through 49.
16              Answering paragraph 50, Defendants deny that Plaintiff is entitled to
17 any of the relief requested in paragraph 50, and on that basis deny the allegations
18 therein.
19              Answering paragraph 51, Defendants incorporate by reference their
20 responses to paragraphs 1 through 30.
21              Defendants deny the allegations in paragraphs 52 through 54.
22              Answering paragraph 55, Defendants deny that Plaintiff is entitled to
23 any of the relief requested in paragraph 55, and on that basis deny the allegations
24 therein.
25              Answering paragraph 56, Defendants incorporate by reference their
26 responses to paragraphs 1 through 30.
27              Defendants deny the allegations in paragraphs 57 through 59.
28

                                              4
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 6 of 8 Page ID #:48


 1              Answering paragraph 60, Defendants deny that Plaintiff is entitled to
 2 any of the relief requested in paragraph 60, and on that basis deny the allegations
 3 therein.
 4              Answering paragraph 61, Defendants incorporate by reference their
 5 responses to paragraphs 1 through 30.
 6              Defendants deny the allegations in paragraphs 62 through 64.
 7              Answering paragraph 65, Defendants deny that Plaintiff is entitled to
 8 any of the relief requested in paragraph 65, and on that basis deny the allegations
 9 therein.
10              Answering paragraph 66, Defendants incorporate by reference their
11 responses to paragraphs 1 through 30.
12              Defendants deny the allegations in paragraphs 67 through 69.
13              Answering paragraph 70, Defendants deny that Plaintiff is entitled to
14 any of the relief requested in paragraph 70, and on that basis deny the allegations
15 therein.
16
17
18                            AFFIRMATIVE DEFENSES
19         Without assuming the burden of proof where it otherwise lies with Plaintiff,
20 Defendants assert the following further and affirmative defenses:
21
22                          FIRST AFFIRMATIVE DEFENSE
23                               (Failure to State a Claim)
24         1.    The Complaint fails to state a claim upon which relief can be granted.
25
26                         SECOND AFFIRMATIVE DEFENSE
27                     (Insufficient Process and Service of Process)
28         2.    Plaintiff failed to properly effect process and/or service of process.

                                              5
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 7 of 8 Page ID #:49


 1                         THIRD AFFIRMATIVE DEFENSE
 2                                   (Bona Fide Error)
 3        3.     To the extent Defendants committed any of the alleged violations of
 4 the federal Fair Debt Collection Practices Act, which Defendants deny, such
 5 violations were not intentional and were the result of a bona fide error. Defendants
 6 are not liable for any unintentional violation of the Act. 15 U.S.C. § 1692k(c).
 7
 8                     FOURTH AFFIRMATIVE DEFENSE
 9                                        (Standing)
10        4.     Plaintiff has suffered no injury and lacks standing to bring this suit.
11
12                     FIFTH AFFIRMATIVE DEFENSE
13                                      (No Damages)
14        5.     Plaintiff has suffered no damages.
15
16                     SIXTH AFFIRMATIVE DEFENSE
17                                       (Negligence)
18        6.     Plaintiff’s damages, if any, were caused by his own fault or negligence.
19
20                     SEVENTH AFFIRMATIVE DEFENSE
21                                (Statute of Limitations)
22        7.     Plaintiff’s claims are barred by the statute of limitations.
23
24                         EIGHTH AFFIRMATIVE DEFENSE
25                                  (Additional Defenses)
26        8.     Defendants reserve the right to assert additional defenses that become
27 known through investigation and discovery.
28

                                               6
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 19 Filed 08/07/19 Page 8 of 8 Page ID #:50


 1                                      PRAYER
 2        WHEREFORE, Defendants pray for judgment as follows:
 3        1.    That Plaintiff takes nothing by way of the Complaint;
 4        2.    That the Complaint be dismissed with prejudice and judgment entered
 5 in favor of Defendants;
 6        3.    That Defendants be awarded their costs of suit;
 7        4.    That Defendants be awarded attorneys’ fees pursuant to statute and/or
 8 contract; and
 9        5.    For such other and further relief as the Court deems just and proper.
10
11 DATED: August 7, 2019                   DAVIS WRIGHT TREMAINE LLP
12                                         MARY H. HAAS
                                           HEATHER F. CANNER
13
14
                                           By:       /s/ Heather F. Canner
15                                                       Heather F. Canner
16
                                                Attorneys for Defendants
17                                              SUTTELL & HAMMER, APC,
18                                              ERIN E. PATTERSON, KEVIN A.
                                                HOANG, and JASON W. TANG
19
20
21
22
23
24
25
26
27
28

                                            7
     ANSWER TO COMPLAINT
     2:19-cv-04557-R-MRW
